DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 16/724,859 filed on 12/23/2019 is presented for examination by the examiner. Claims 1-20 are currently pending in the present application.

Drawings
The applicant's drawings filed on 12/23/2019 are acceptable for examination purpose.
Abstract Objection
The abstract of the disclosure is objected to because it should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. Correction is respectfully required. See MPEP § 608.01(b).

Claim Objections
Claims 4 and 20 are objected to because of the following informalities:
	
	As per claim 4, the recited phrase “one or more if the obtained set of responses (Y)” should be written as “one or more [if]of the obtained set of responses (Y)”.

claim 20, the recited limitations:
	“obtaining each dimension of the multi-dimensional data set (MDDS) as a one or more rows of a one or more databases table stored in a database” should be written as “obtains each dimension of the multi-dimensional data set (MDDS) as a one or more rows of a one or more database tables stored in a database”; and
	“representing the response data of the database table as an original response vector in an original response space” should be written as “represents the response data of the database table as an original response vector in an original response space”.
	Appropriate corrections are respectfully required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 17 recite the limitation of “obtaining at least one assumption about the distribution of…”. There is insufficient antecedent basis for “the distribution” in the claims.
Claims 17 and 20 recite the phrase “the redundancy-reduced data set (RRDS)”. There is insufficient antecedent basis for this phrase in the claims.

Claims 1 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.		
	As per claims 1 and 17, the claims recite the limitations of “estimating a relatively more relevant subset of the obtained multi-dimensional data set (MDDS)…” and “reducing the obtained multi-dimensional data set (MDDS) based on the estimated relatively more relevant subset of the obtained multi-dimensional data set (MDDS) thereby generating the redundancy reduced data set (RRDS) as output from the input multi-dimensional data set (MDDS)” which render the claims indefinite. The claims provide no guidance as to how the step “estimating” is to be accomplished or performed? How “the estimated relatively more relevant subset” is to be recognized and/or identified as such in order to be used in step “reducing”? And how the step “reducing” the obtained multi-dimensional data set (MDDS) based on “the estimated relatively more relevant subset” is to be accomplished or performed? There appear to be missing essential elements. Correction or clarification is respectfully required.
	
	Note, the dependent claims 2-16 and 18-19 are also rejected because they depend on their parent claims 1 and 17 respectively.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6, 9 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

	As per claim 6, which depends on claim 5, the claim recites to further comprise of “maximizing mutual between a first transformation vector (Z) and a second transformed vector (U) as a function of their correlation, wherein the transformation vector (Z) is a transformed vector of a vector associated with at least one dimension of the multiple dimensions of the multi-dimensional data set (MDDS), and wherein the second transformed vector (U) is a transformed vector of at least one vector associated with the set of responses (Y) for the multi-dimensional data set”; however, none of the recited features constitutes any further limitations recited in the claim 5. Should the claim 6 be depended on the independent claim 1? Applicant may amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	
	As per claim 9, which depends on claim 6, the claim recites to further comprise of “optimizing the relevant subset of the obtained multi-dimensional data set (MDDS) based on one or more constraints associated with the at least one assumption”; however, none of the recited features constitutes any further limitations recited in the claim 6. Should the claim 9 be depended on the independent claim 1? Applicant may amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	
	As per claim 11, which depends on claim 6, the claim recites as “wherein the optimizing of the relevant subset of the obtained multi-dimensional data set (MDDS) based on one or more constraints associated with the at least one assumption further comprises: using one or more Lagrange multipliers to provide a constraint optimization function”; however, none of the recited features constitutes any further limitations recited in the claim 6. Should the claim 11 be depended on the independent claim 9? Applicant may amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the objections and the rejections as set forth in this Office action. 
Reasons for Allowance
After conducting different searches in EAST, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
obtaining the multi-dimensional data set (MDDS), wherein the multi-dimensional data set (MMDS) includes a set of multiple dimensions, wherein each one of the dimensions of the multidimensional data set (MMDS) includes a set of input variables;
	obtaining a set of responses (Y) for the multi-dimensional data set (MDDS), wherein each one of the responses in the set of responses (Y) is one or more quantifiable response values each representing one or more determined prediction values made based on one or more dimensions of the multi-dimensional data set (MMDS) at least partly based on a perceived correlation between the one or more dimensions of the multi-dimensional data set (MMDS) and its one or more respective response values in the set of responses (Y);
	combining the obtained multi-dimensional data set (MDDS) and the obtained set of responses (Y) as a combined multidimensional set of input data and its corresponding responses (X*Y); obtaining at least one assumption about the distribution of (i) the obtained multi-dimensional data set (MDDS) and (ii) the obtained set of responses (Y) in the combined multi-dimensional set of input data and its corresponding responses (X*Y);
	estimating a relatively more relevant subset of the obtained multi-dimensional data set (MDDS), by processing the combined multi-dimensional set of input data and its corresponding responses (X*Y), based on the obtained at least one assumption about the distribution of: (i) the obtained multi-dimensional data set (MDDS) and (ii) the obtained set of responses (Y) in the combined multi-dimensional set of input data and its corresponding responses (X*Y); and
	reducing the obtained multi-dimensional data set (MDDS) based on the estimated relatively more relevant subset of the obtained multi-dimensional data set (MDDS) thereby generating the redundancy-reduced data set (RRDS) as output from the input multi-dimensional data set (MDDS)”, as recited in the independent claims 1 and 17; and
	“obtaining each dimension of the multi-dimensional data set (MDDS) as a one or more rows of a one or more databases table stored in a database;
	represents each one of the rows of the database table as an original input vector in an original input space;
	uses a linear transformation to project each one of the original input vectors into a new corresponding input space as a corresponding input subspace of its original input space to generate multiple transformed input vectors;
	obtains each one of responses in a corresponding set of responses of the multi-dimensional data set (MDDS) as response data stored in one or more database tables stored in a database;
	representing the response data of the database table as an original response vector in an original response space;
	uses a linear transformation to project the original response vector into a new corresponding space as a corresponding response subspace of its original response space to generate at least one transformed response vector;
	maximizes mutual information between the multiple transformed input vectors and the transformed response vector by at least:
		generates a probably density function as a derivative of the data to obtain a sample covariance of the multiple transformed input vectors and the transformed response vector to obtain an original mutual information of the obtained multi-dimensional data set (MDDS);
		optimizes the obtained mutual information by at least partly using one or more Lagrange multipliers to impose one or more constraint optimization functions, to obtain an optimized mutual information between the multiple transformed input vectors and the transformed response vector; and
	outputs the redundancy-reduced data set (RRDS) based on the optimized mutual information”, as recited in the independent claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	See attached form PTOL-892.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached on 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        9/30/2021